Name: 87/36/EEC: Commission Decision of 15 December 1986 on a supplement to the multiannual guidance programme for the 'Pays de la Loire'region in respect of aquaculture for the period 1984 to 1988 submitted by France pursuant to Regulation (EEC) No 2908/83 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  fisheries;  economic policy
 Date Published: 1987-01-20

 Avis juridique important|31987D003687/36/EEC: Commission Decision of 15 December 1986 on a supplement to the multiannual guidance programme for the 'Pays de la Loire'region in respect of aquaculture for the period 1984 to 1988 submitted by France pursuant to Regulation (EEC) No 2908/83 (Only the French text is authentic) Official Journal L 017 , 20/01/1987 P. 0023 - 0024*****COMMISSION DECISION of 15 December 1986 on a supplement to the multiannual guidance programme for the 'Pays de la Loire' region in respect of aquaculture for the period 1984 to 1988 submitted by France pursuant to Regulation (EEC) No 2908/83 (Only the French text is authentic) (87/36/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2908/83 of 4 October 1983 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture (1), and in particular Article 5 thereof, Whereas on 24 April 1985 the Commission, by its Decision 85/282/EEC (2), approved the multiannual guidance programme in respect of aquaculture submitted by the French Government pursuant to Regulation (EEC) No 2908/83; Whereas on 24 September 1986 France submitted a supplement to that programme, hereinafter referred to as 'the programme'; Whereas, in accordance with the first paragraph of Article 3 of Regulation (EEC) No 2908/83, the time required for the execution of the programme covers at least the proposed duration of the common measure; Whereas the programme contains the information referred to in Article 4 of Regulation (EEC) No 2908/83; Whereas the programme provides for the renewal of the mussel fleet of the 'Pays de la Loire' region; Whereas the programme may, having regard to production potential, the demand for the products concerned and the guidelines of the common fisheries policy, constitute a suitable framework for projects which may qualify for financial support from the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The supplement to the multiannual guidance programme in respect of aquaculture forwarded by the French Government on 24 September 1986, the main features of which are set out in Annex I hereto, is hereby approved subject to the provisions set out in Annex II hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 15 December 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 1. (2) OJ No L 157, 15. 6. 1985, p. 14. ANNEX I SUMMARY OF THE SUPPLEMENT TO THE GUIDANCE PROGRAMME IN RESPECT OF AQUACULTURE DRAWN UP BY FRANCE WITHIN THE FRAMEWORK OF COUNCIL REGULATION (EEC) No 2908/83 1. Objective To renew and modernize the mussel fleet of the 'Pays de la Loire' region. 2. Duration The supplement covers a period of three years from 1 January 1986 to 31 December 1988. 3. Areas concerned The 'Pays de la Loire' region and more particularly the department of the 'Loire Atlantique' and of the 'VendÃ ©e'. 4. Aim pursued by renewal Bringing new units into service which will make available to operators genuine floating mussel-farming establishments, thus improving their working conditions and the profitability of their enterprises. 5. Estimated renewals It is planned to construct eight new mussel-farming units/establishments per year for the total duration of the programme. 6. Level of investment The unitary cost is from FF 800 000 to FF 1 000 000, giving a total of from FF 6 400 000 to FF 8 000 000. ANNEX II FINAL CONCLUSIONS The Commission considers that this supplement is wholly compatible with the programme it approved by Decision 85/282/EEC. The final conclusions set out in Annex II to the said Decision 85/282/EEC therefore apply to this supplement.